Citation Nr: 1136667	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-18 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for left ear hearing loss, to include as secondary to service-connected residuals of radical mastoidectomy of the right ear and right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In January 2009, the Veteran and his wife testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran contends that his left ear hearing loss is due either to noise exposure in service or to his service-connected residuals of radical mastoidectomy of the right ear and right ear hearing loss.

At an April 2008 VA ear disease examination, the VA examiner opined that the Veteran's left ear hearing loss is not due to his right ear condition and not related to military service.  The examiner further opined that the Veteran's left ear condition is likely as not related to age-related changes, given a normal audiogram in 1974.

At his January 2009 RO hearing, the Veteran testified that it was more obvious now (with his right ear hearing gone) how his left ear hearing loss is more severe.  He went on to express his belief that what happened to his right ear has caused his left ear to try to compensate and has made the hearing in his left ear decrease.

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

At present, there are no medical opinions of record addressing whether the Veteran's left ear hearing loss has been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected residuals of radical mastoidectomy of the right ear and/or right ear hearing loss.  In addition, the opinions rendered on the April 2008 VA examinations did not provide sufficient rationale for the conclusions provided.  Therefore, in light of the above, the Veteran should now be afforded a new VA audiological examination with medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

All relevant ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all ear and audiology clinic VA treatment records dating since July 2009 from the VA Connecticut Healthcare System.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA audiological examination to obtain a medical opinion as to whether his current left ear hearing loss is possibly related to service or a service-connected disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that current left ear hearing loss is related to noise exposure to include as a rifleman during service?  In rendering this opinion the examiner should provide the medical basis as to why the findings of normal hearing at separation from service are important to determining whether current hearing loss is or is not related to service.  

b.  If hearing loss in the left ear is not found to be related to service, then the examiner should provide and opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left ear hearing loss was caused by or is aggravated (permanent worsening of the underlying disability beyond natural progress) by the Veteran's service-connected residuals of radical mastoidectomy of the right ear and/or right ear hearing loss.  The examiner should explain the medical basis as to why the surgery and hearing loss in the right ear do or do not cause or aggravate the current left ear hearing loss.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

